Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to filed RCE and Amendments/Remarks 
Applicant's RCE and amendments/remarks filed on 12/23/2021 have been entered. The request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
At least independent claims 1, and 7-8 have been amended. 
Claims 1, 4-5, and 7-13 remained pending.
Examiner refers to the action below.

Examiner Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 1, 4-5, and 7-13 are found to be allowable over the prior of records, including over those currently cited on the PTOL-892 from the updated search, as the Examiner found neither prior arts cited in its entirety, nor found any motivation to combine any of said prior arts, corresponding to the currently amended or argued claims, which teaches an audio-based operation system which comprises an audio input-output device that receives an audio-based operation performed by a user. A server receives an instruction corresponding to the audio-based operation received by the audio input-output device. An image forming apparatus executes a job transmitted from the server. The server has circuitry configured to receive audio-based operation information indicating the audio-based operation received by the audio input-output device. Convert the received audio-based operation information into a job interpretable by the image forming apparatus. Instruct the image forming apparatus to execute the job converted from the audio-based operation information, as illustrated in the currently amended independent claims 1, and 7-8.

       Furthermore, claims 1, 4-5, and 7-13 are found to be allowable for at least reasons stated in applicant remarks/arguments corresponding to pages 7-11 of the response filed on 12/23/2021.

Conclusion
      Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELLUS AUGUSTIN whose telephone number is (571)270-3384.  The examiner can normally be reached on 9 AM- 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY TIEU can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674
1/11/2022